Exhibit 10.6

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is entered into as of the     
day of             , 2012, but is made effective between the parties hereto as
of the      day of             , [2008/2009], by and among Global Income Trust,
Inc., a Maryland corporation (the “Company”) and
                                        , a director and/or officer of the
Company (the “Indemnitee”).

WITNESSETH:

WHEREAS, damages sought against directors and officers in shareholder or similar
litigation by class action plaintiffs may be substantial, and the costs of
defending such actions and of judgments in favor of plaintiffs or of settlement
therewith may be prohibitive for individual directors and officers, without
regard to the merits of a particular action and without regard to the
culpability of, or the receipt of improper personal benefit by, any named
director or officer to the detriment of the corporation; and

WHEREAS, the issues in controversy in such litigation usually relate to the
knowledge, motives and intent of the director or officer, who may be the only
person with firsthand knowledge of essential facts or exculpating circumstances
who is qualified to testify in his defense regarding matters of such a
subjective nature, and the long period of time which may elapse before final
disposition of such litigation may impose undue hardship and burden on a
director or officer or his estate in launching and maintaining a proper and
adequate defense of himself or his estate against claims for damages; and

WHEREAS, the Company is organized under the Maryland General Corporation Law
(the “MGCL”) and Section 2-418 of the MGCL empowers corporations to indemnify
and advance expenses of litigation to a person serving as a director, officer,
employee or agent of a corporation and to persons serving at the request of the
corporation, while a director of a corporation, as a director, officer, partner,
trustee, employee or agent of another foreign or domestic corporation,
partnership, joint venture, trust, other enterprise or employee benefit plan,
and further provides that the indemnification and advancement of expenses set
forth in the MGCL are not “exclusive of any other rights, by indemnification or
otherwise, to which a director may be entitled under the charter, the bylaws, a
resolution of stockholders or directors, an agreement or otherwise, both as to
action in an official capacity and as to action in another capacity while
holding such office”; and

WHEREAS, the Articles of Incorporation of the Company, as they may be amended or
amended and restated from time to time (the “Articles of Incorporation”),
provide that the Company may indemnify and hold harmless directors, advisors, or
affiliates, as such terms are defined in the Articles of Incorporation; and

WHEREAS, the Board of Directors of the Company (the “Board”) has concluded that
it is advisable and in the best interests of the Company to enter into an
agreement to indemnify in a reasonable and adequate manner the Indemnitee and to
assume for itself liability for expenses and damages in connection with claims
lodged against the Indemnitee for the Indemnitee’s decisions and actions as a
director and/or officer of the Company or any of its Subsidiaries, or as



--------------------------------------------------------------------------------

an officer of CNL Global Income Advisors, LLC, a Delaware limited liability
company and advisor to the Company (the “Advisor”, and collectively with such
Subsidiaries, the “Affiliates”).

NOW, THEREFORE, in consideration of the foregoing, and of other good and
valuable consideration, the receipt and sufficiency of which is acknowledged by
each of the parties hereto, the parties agree as follows:

I. DEFINITIONS

For purposes of this Agreement, the following terms shall have the meanings set
forth below:

A. “Board” shall mean the Board of Directors of the Company.

B. “Change in Control” shall mean a change in the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of the Company, or any successor in interest thereto, whether through
the ownership of Voting Securities, by contract or otherwise, including but not
limited to a change which would be required to be reported under Item 6(e) of
Schedule 14A of Regulation 14A promulgated under the Securities Exchange Act of
1934 as in effect on the date hereof (the “Exchange Act”) or as may otherwise be
determined pursuant to a resolution of the Board.

C. “Corporate Status” shall mean: (i) the status of a person who is or was a
director or officer of the Company or any of the Affiliates, or a member of any
committee of the Board; and (ii) the status of a person who, while a director or
officer of the Company, is or was serving at the request of the Company as a
director, officer, partner (including service as a general partner of any
limited partnership), trustee, employee, or agent of another foreign or domestic
corporation, partnership, joint venture, trust, other incorporated or
unincorporated entity or enterprise or employee benefit plan.

D. “Disinterested Director” shall mean a director of the Company who neither is
nor was a party to the Proceeding with respect to which indemnification is being
sought by the Indemnitee.

E. “Expenses” shall mean expenses of Proceedings including, without limitation,
all attorneys’ fees, retainers, court costs, transcript costs, fees of experts,
investigation fees and expenses, accounting and witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, being or preparing to be a witness in or investigating a
Proceeding.

F. “Good Faith Act or Omission” shall mean an act or omission of the Indemnitee
reasonably believed by the Indemnitee to be in or not opposed to the best
interests of the Company or the Affiliates and not: (i) one involving negligence
or misconduct, or, if the Indemnitee is an independent director, one involving
gross negligence or willful misconduct; (ii) one that was material to the loss
or liability and that was committed in bad

 

- 2 -



--------------------------------------------------------------------------------

faith or that was the result of active or deliberate dishonesty; (iii) one from
which the Indemnitee actually received an improper personal benefit in money,
property or services; or (iv) in the case of a criminal Proceeding, one as to
which the Indemnitee had cause to believe his or her conduct was unlawful.

G. “Liabilities” shall mean liabilities of any type whatsoever, including,
without limitation, any judgments, fines, excise taxes and penalties under the
Employee Retirement Income Security Act of 1974, as amended, penalties and
amounts paid in settlement (including all interest, assessments and other
charges paid or payable in connection with or with respect to such judgments,
fines, penalties or amounts paid in settlement) in connection with the
investigation, defense, settlement or appeal of any Proceeding or any claim,
issue or matter therein.

H. “MGCL” shall mean the Maryland General Corporation Law.

I. “Proceeding” shall mean any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation,
administrative hearing or any other actual, threatened or completed proceeding
whether civil, criminal, administrative or investigative, or any appeal
therefrom.

J. “Trust” shall have the meaning ascribed to it in Article IX herein.

K. “Trustee” shall have the meaning ascribed to it in Article IX herein.

L. “Subsidiary” shall mean any corporation, limited liability company,
partnership, business trust or other entity of which the Company, directly or
indirectly, owns or controls at least fifty percent (50%) of the voting
securities or economic interests.

M. “Undertakings” shall have the meaning ascribed to it in Article V herein.

N. “Voting Securities” shall mean any securities of the Company that are
entitled to vote generally in the election of directors.

II. TERMINATION OF AGREEMENT

This Agreement shall continue until, and terminate upon the later to occur of:
(i) the seventh anniversary of the Indemnitee ceasing to be a director and/or
officer of the Company; or (ii) the final termination of all Proceedings
(including possible Proceedings) with respect to which the Indemnitee is granted
rights of indemnification or advancement of Expenses hereunder and of any
proceeding commenced by the Indemnitee regarding the interpretation or
enforcement of this Agreement.

III. SERVICE BY INDEMNITEE, NOTICE OF

PROCEEDINGS, DEFENSE OF CLAIMS

A. Notice of Proceedings. The Indemnitee agrees to notify the Company promptly
in writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any Proceeding or matter
which may be

 

- 3 -



--------------------------------------------------------------------------------

subject to indemnification or advancement of Expenses covered hereunder.
However, the Indemnitee’s failure to so notify the Company shall not relieve the
Company from any liability it may have to the Indemnitee under this Agreement,
except to the extent that the Indemnitee’s failure to so notify the Company
materially prejudices the Company with respect to said Proceeding or matter.

B. Defense of Claims. The Company will be entitled to participate, at its own
expense, in any Proceeding of which it has notice. The Company jointly with any
other indemnifying party similarly notified of any Proceeding will be entitled
to assume the defense of the Indemnitee therein, with counsel reasonably
satisfactory to the Indemnitee; provided, however, that the Company shall not be
entitled to assume the defense of the Indemnitee in any Proceeding if there has
been a Change in Control or if the Indemnitee has reasonably concluded that
there may be a conflict of interest between the Company and the Indemnitee with
respect to such Proceeding. The Company will not be liable to the Indemnitee
under this Agreement for any Expenses incurred by the Indemnitee in connection
with the defense of any Proceeding, other than reasonable costs of investigation
or as otherwise provided below, after notice from the Company to the Indemnitee
of its election to assume the defense of the Indemnitee therein. The Indemnitee
shall have the right to employ his own counsel in any such Proceeding, but the
fees and expenses of such counsel incurred after notice from the Company of its
assumption of the defense thereof shall be at the expense of the Indemnitee
unless (i) the employment of counsel by the Indemnitee has been authorized by
the Company; (ii) the Indemnitee shall have reasonably concluded that counsel
employed by the Company may not adequately represent the Indemnitee and shall
have so informed the Company; or (iii) the Company shall not in fact have
employed counsel to assume the defense of the Indemnitee in such Proceeding,
such counsel shall not in fact have assumed such defense or such counsel shall
not be acting, in connection therewith, with reasonable diligence. In each such
case the fees and expenses of the Indemnitee’s counsel shall be advanced by the
Company in accordance with this Agreement.

C. Settlement of Claims. The Company shall not settle any Proceeding in any
manner which would impose any liability, penalty or limitation on the Indemnitee
without the written consent of the Indemnitee, which consent shall not be
unreasonably withheld or delayed. The Company shall not be liable to indemnify
the Indemnitee under this Agreement or otherwise for any amounts paid in
settlement of any Proceeding effected by the Indemnitee without the Company’s
written consent, which consent shall not be unreasonably withheld or delayed.

IV. INDEMNIFICATION

A. In General. Upon the terms and subject to the conditions set forth in this
Agreement, the Company shall hold harmless and indemnify the Indemnitee against
any and all Liabilities actually incurred by or for him or her in connection
with any Proceeding (whether the Indemnitee is or becomes a party, a witness or
is otherwise a participant in any role) to the fullest extent required or
permitted by the Articles of Incorporation. For all matters for which the
Indemnitee is entitled to indemnification under this Article IV, the Indemnitee
shall be entitled to advancement of Expenses in accordance with Article V
hereof.

 

- 4 -



--------------------------------------------------------------------------------

B. Proceeding Other Than a Proceeding by or in the Right of the Company. If the
Indemnitee, by reason of his or her Corporate Status or alleged action or
inaction in such capacity, was or is a party or is threatened to be made a party
to any Proceeding (whether the Indemnitee is or becomes a party, a witness or is
otherwise a participant in any role) (other than a Proceeding by or in the right
of the Company or any Affiliate), the Company shall, subject to the limitations
set forth in Section IV.F below, hold harmless and indemnify the Indemnitee
against any and all Expenses and Liabilities actually and reasonably incurred by
or for the Indemnitee in connection with the Proceeding, if the act(s) or
omission(s) of the Indemnitee giving rise thereto were Good Faith Act(s) or
Omission(s).

C. Proceedings by or in the Right of the Company. If the Indemnitee, by reason
of his or her Corporate Status or alleged action or inaction in such capacity,
was or is a party or is threatened to be made a party to any Proceeding (whether
the Indemnitee is or becomes a party, a witness or otherwise is a participant in
any role) by or in the right of the Company or any Affiliate to procure a
judgment in its favor, the Company shall, subject to the limitations set forth
in Section IV.F below, hold harmless and indemnify the Indemnitee against any
and all Expenses actually incurred by or for the Indemnitee in connection with
the investigation, defense, settlement or appeal of such Proceeding, if the
act(s) or omission(s) of the Indemnitee giving rise to the Proceeding were Good
Faith Act(s) or Omission(s). However, no indemnification under this Section IV.C
shall be made with respect to any claim, issue or matter as to which the
Indemnitee shall have been finally adjudged to be liable to the Company or any
Affiliate, unless a court of appropriate jurisdiction (including, but not
limited to, the court in which such Proceeding was brought) determines upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, regardless of whether the Indemnitee’s act(s) or
omission(s) were found to be a Good Faith Act(s) or Omission(s), the Indemnitee
is fairly and reasonably entitled to indemnification for such Expenses, which
such court shall deem proper.

D. Indemnification of a Party Who is Wholly or Partly Successful.
Notwithstanding any other provision of this Agreement, to the extent that the
Indemnitee is, by reason of the Indemnitee’s Corporate Status, a party to and is
successful in, on the merits or otherwise, any Proceeding, the Indemnitee shall
be indemnified by the Company to the maximum extent consistent with the Articles
of Incorporation against all Expenses and Liabilities actually incurred by or
for him or her in connection therewith. If the Indemnitee is not wholly
successful in such Proceeding but is successful, on the merits or otherwise, as
to one or more but less than all claims, issues or matters in such Proceeding,
the Company shall hold harmless and indemnify the Indemnitee to the maximum
extent consistent with the Articles of Incorporation against all Expenses and
Liabilities actually and reasonably incurred by or for the Indemnitee in
connection with each successfully resolved claim, issue or matter in such
Proceeding. Resolution of a claim, issue or matter by dismissal, with or without
prejudice, but except as provided in Section IV.F hereof, shall be deemed a
successful result as to such claim, issue or matter so long as there has been no
finding (either adjudicated or pursuant to Article VI hereof) that the act(s) or
omission(s) of the Indemnitee giving rise thereto were not a Good Faith Act(s)
or Omission(s).

E. Indemnification for Expenses as Witness. Notwithstanding any other provision
of this Agreement, to the extent that the Indemnitee, by reason of the
Indemnitee’s

 

- 5 -



--------------------------------------------------------------------------------

Corporate Status, has prepared to serve or has served as a witness in any
Proceeding, or has participated in discovery proceedings or other trial
preparation, the Indemnitee shall be held harmless and indemnified against all
Expenses actually and reasonably incurred by or for him or her in connection
therewith.

F. Specific Limitations on Indemnification. In addition to the other limitations
set forth in this Article IV and notwithstanding anything in this Agreement to
the contrary, the Company shall not be obligated under this Agreement to make
any payment to the Indemnitee for indemnification with respect to any
Proceeding:

1. To the extent that payment is actually made to the Indemnitee under any
insurance policy or is made on behalf of the Indemnitee by or on behalf of the
Company otherwise than pursuant to this Agreement.

2. If a court in such Proceeding has entered a judgment or other adjudication
which is final and has become non-appealable and establishes that a claim of the
Indemnitee for such indemnification arose from: (i) a breach by the Indemnitee
of the Indemnitee’s duty of loyalty to the Company or its shareholders;
(ii) acts or omissions of the Indemnitee for which the Indemnitee did not
reasonably believe to be in or not opposed to the best interests of the Company
or the Affiliates and was: (a) an act or omission involving negligence or
misconduct, or, if the Indemnitee is an independent director, an act or omission
involving gross negligence or willful misconduct, or (b) an act or omission that
was material to the loss or liability and that was committed in bad faith or
that was the result of active and deliberate dishonesty,; (iii) acts or
omissions of the Indemnitee which the Indemnitee had reasonable cause to believe
were unlawful; or (iv) a transaction in which the Indemnitee actually received
an improper personal benefit in money, property or services.

3. If there has been no Change in Control, for Liabilities in connection with
Proceedings settled without the consent of the Company, which consent shall not
have been unreasonably withheld.

4. For any loss or liability arising from an alleged violation of federal or
state securities laws unless one or more of the following conditions are met:
(i) there has been a successful adjudication in favor of the Indemnitee on the
merits of each count involving alleged securities law violations as to the
Indemnitee; (ii) such claims have been dismissed with prejudice on the merits by
a court of competent jurisdiction as to the Indemnitee; or (iii) a court of
competent jurisdiction approves a settlement of the claims against the
Indemnitee, finds that indemnification of the settlement and the related costs
should be made, and has been advised of the position on indemnification for
violations of securities laws of (A) the Securities and Exchange Commission and
(B) any state securities regulatory authority in which securities of the Company
were offered or sold.

5. If such Indemnitee is a party to such Proceeding by reason of his or her
status as an officer of director of the Advisor and such Proceeding is brought
by a member of the Advisor against such Indemnitee arising from claims solely
related to the relationship of the members as members of the Advisor.

 

- 6 -



--------------------------------------------------------------------------------

V. ADVANCEMENT OF EXPENSES

Notwithstanding any provision to the contrary in Article VI hereof, the Company
shall advance to the Indemnitee all Expenses which, by reason of the
Indemnitee’s Corporate Status, were incurred by or for the Indemnitee in
connection with any Proceeding for which the Indemnitee is entitled to
indemnification pursuant to Article IV hereof, in advance of the final
disposition of such Proceeding, provided that all of the following are
satisfied: (i) the Indemnitee was made a party to the proceeding by reason of
Indemnitee’s Corporate Status; (ii) the Indemnitee provides the Company with
written affirmation of the Indemnitee’s good faith belief that the Indemnitee
has met the standard of conduct necessary for indemnification by the Company
pursuant to Article IV hereof and (iii) the Indemnitee provides the Company with
a written agreement (the “Undertaking”) to repay the amount paid or reimbursed
by the Company, together with the applicable legal rate of interest thereon, if
it is ultimately determined that the Indemnitee did not comply with the
requisite standard of conduct. The Indemnitee shall be required to execute and
submit the Undertaking to repay Expenses Advanced in the form of Exhibit A
attached hereto or in such form as may be required under applicable law as in
effect at the time of execution thereof. The Undertaking shall reasonably
evidence the Expenses incurred by or for the Indemnitee and shall contain the
written affirmation by the Indemnitee, described above, of the Indemnitee’s good
faith belief that the standard of conduct necessary for indemnification has been
met. The Company shall advance such expenses within five (5) business days after
its receipt of the Undertaking. The Indemnitee hereby agrees to repay any
Expenses advanced hereunder if it is ultimately determined that the Indemnitee
is not entitled to be indemnified against such Expenses. Any advances and the
undertaking to repay pursuant to this Article V shall be unsecured.

VI. PROCEDURE FOR PAYMENT OF LIABILITIES;

DETERMINATION OF RIGHT TO INDEMNIFICATION

A. Procedure for Payment. To obtain indemnification for Liabilities under this
Agreement, the Indemnitee shall submit to the Company a written request for
payment, including with such request such documentation as is reasonably
available to the Indemnitee and reasonably necessary to determine whether and to
what extent the Indemnitee is entitled to indemnification and payment hereunder.
The Secretary of the Company, or such other person as shall be designated by the
Board, shall promptly advise the Board in writing of such request for
indemnification. Any indemnification payment due hereunder shall be paid by the
Company no later than five (5) business days following the determination,
pursuant to this Article VI, that such indemnification payment is proper
hereunder.

B. No Determination Necessary when the Indemnitee was Successful. To the extent
the Indemnitee has been successful, on the merits or otherwise, in defense of
any Proceeding referred to in Sections IV.B or IV.C above or in the defense of
any claim, issue or matter described therein, the Company shall indemnify the
Indemnitee against Expenses actually and reasonably incurred by or for the
Indemnitee in connection with the investigation, defense or appeal of such
Proceeding.

C. Determination of Good Faith Act or Omission. In the event that Section VI.B
above is inapplicable, the Company shall also hold harmless and indemnify the
Indemnitee unless the Company proves by clear and convincing evidence to a forum
listed in Section VI.D below that the act(s) or omission(s) of the Indemnitee
giving rise to the Proceeding were not Good Faith Act(s) or Omission(s).

 

- 7 -



--------------------------------------------------------------------------------

D. Forum for Determination. The Indemnitee shall be entitled to select from
among the following the forums in which the validity of the Company’s claim
under Section VI.C above that the Indemnitee is not entitled to indemnification
will be heard:

1. A majority of the Disinterested Directors, or, if there are fewer than three
(but at least one) Disinterested Directors, all of the Disinterested Directors;

2. The shareholders of the Company;

3. Legal counsel selected by the Indemnitee, subject to the approval of the
Board, which approval shall not be unreasonably delayed or denied and which
counsel shall make such determination in a written opinion; or

4. A panel of three arbitrators, one of whom is selected by the Company, another
of whom is selected by the Indemnitee and the last of whom is selected jointly
by the first two arbitrators so selected.

As soon as practicable, and in no event later than thirty (30) days after
written notice of the Indemnitee’s choice of forum pursuant to this Section
VI.D, the Company shall, at its own expense, submit to the selected forum its
claim that the Indemnitee is not entitled to indemnification, and the Company
shall act in the utmost good faith to give the Indemnitee a complete opportunity
to defend against such claim. The fees and expenses of the forum selected in
connection with making the determination contemplated hereunder shall be paid by
the Company. If the Company fails to submit the matter to the selected forum
within thirty (30) days of the Indemnitee’s written notice or if the selected
forum fails to make the requested determination within thirty (30) days of the
matter being submitted to it by the Company, the determination that the
Indemnitee has the right to indemnification will be made.

E. Right to Appeal. Notwithstanding a determination by any forum listed in
Section VI.D above that the Indemnitee is not entitled to indemnification with
respect to a specific Proceeding, the Indemnitee shall have the right to apply
to the court in which that Proceeding is or was pending, or to any other court
of competent jurisdiction, for the purpose of enforcing the Indemnitee’s right
to indemnification pursuant to this Agreement. Such enforcement action shall
consider the Indemnitee’s entitlement to indemnification de novo, and the
Indemnitee shall not be prejudiced by reason of a prior determination that the
Indemnitee is not entitled to indemnification. The Company shall be precluded
from asserting that the procedures and presumptions of this Agreement are not
valid, binding and enforceable. The Company further agrees to stipulate in any
such judicial proceeding that the Company is bound by all the provisions of this
Agreement and is precluded from making any assertion to the contrary.

F. Right to Seek Judicial Determination. Notwithstanding any other provision of
this Agreement to the contrary, at any time sixty (60) days after a request for
indemnification has been made to the Company (or upon earlier receipt of written
notice that a request for indemnification has been rejected) and before the
third (3rd) anniversary of the making of such indemnification request, the
Indemnitee may petition a court of

 

- 8 -



--------------------------------------------------------------------------------

competent jurisdiction, regarding whether the court has jurisdiction over or is
the forum in which the Proceeding is pending, to determine whether the
Indemnitee is entitled to indemnification hereunder, and such court shall have
the exclusive authority to make such determination, unless and until the
Indemnitee’s action is dismissed or otherwise terminated before such
determination is made. The court, as petitioned, shall make an independent
determination of whether the Indemnitee is entitled to indemnification
hereunder, without regard to any prior determination in any other forum.

G. Expenses under this Agreement. Notwithstanding any other provision in this
Agreement to the contrary, the Company shall indemnify the Indemnitee against
all Expenses incurred by the Indemnitee in connection with any hearing or
proceeding under this Article VI involving the Indemnitee and against all
Expenses incurred by the Indemnitee in connection with any other action between
the Company and the Indemnitee involving the interpretation or enforcement of
the rights of the Indemnitee under this Agreement, even if it is finally
determined that the Indemnitee is not entitled to indemnification in whole or in
part hereunder.

VII. PRESUMPTIONS AND EFFECT

OF CERTAIN PROCEEDINGS

A. Burden of Proof. In making a determination with respect to entitlement to
indemnification hereunder, the person, persons, entity or entities making such
determination shall presume that the Indemnitee is entitled to indemnification
under this Agreement and the Company shall have the burden of proof of
overcoming that presumption.

B. Effect of Other Proceedings. The termination of any Proceeding or any claim,
issue or matter therein by judgment, order or settlement shall not create a
presumption that the act(s) or omission(s) giving rise to the Proceeding were
not Good Faith Act(s) or Omission(s). The termination of any Proceeding by
conviction, upon a plea of nolo contendere, or its equivalent, or an entry of an
order of probation prior to judgment, shall create a rebuttable presumption that
the act(s) or omission(s) of the Indemnitee giving rise to the Proceeding were
not Good Faith Act(s) or Omission(s).

C. Reliance as Safe Harbor. For the purposes of any determination of whether any
act or omission of the Indemnitee was a Good Faith Act or Omission, each act of
the Indemnitee shall be deemed to be a Good Faith Act or Omission if the
Indemnitee’s action is based on the records or books of accounts of the Company,
including financial statements, on information supplied to the Indemnitee by the
officers of the Company in the course of their duties, on the advice of legal
counsel for the Company or the independent directors or any committee thereof,
or on information or records given or reports made to the Company by an
independent certified public accountant or by an appraiser or other expert
selected with reasonable care by the Company. The provisions of this Section
VII.C shall not be exclusive or deemed to limit in any way the other
circumstances in which the Indemnitee may be deemed to have met the applicable
standard of conduct set forth in this Agreement or under applicable law.

D. Actions of Others. The knowledge and/or actions or failure to act of any
director, officer, agent or employee of the Company shall not be imputed to the
Indemnitee for the purposes of determining the right to indemnification under
this Agreement.

 

- 9 -



--------------------------------------------------------------------------------

VIII. INSURANCE

In the event that the Company maintains officers’ and directors’ or similar
liability insurance to protect itself and any director or officer of the Company
against any expense, liability or loss, such insurance shall cover the
Indemnitee to at least the same degree as each other director and/or officer of
the Company.

IX. OBLIGATIONS OF THE COMPANY

UPON A CHANGE IN CONTROL

In the event of a Change in Control and upon written request of the Indemnitee,
the Company shall establish a trust for the benefit of the Indemnitee hereunder
(a “Trust”), and from time to time and upon written request from the Indemnitee,
shall fund the Trust in an amount sufficient to satisfy all amounts actually
paid hereunder as indemnification for Liabilities or Expenses (including those
paid in advance) or which the Indemnitee reasonably determines and demonstrates,
from time to time, may be payable by the Company hereunder. The amount or
amounts to be deposited in the Trust shall be determined by legal counsel
selected by the Indemnitee and approved by the Company, which approval shall not
be unreasonably withheld. The terms of the Trust shall provide that: (i) the
Trust shall not be dissolved or the principal thereof invaded without the
written consent of the Indemnitee; (ii) the trustee of the Trust (the “Trustee”)
shall be selected by the Indemnitee; (iii) the Trustee shall make advances to
the Indemnitee for Expenses within ten (10) business days following receipt of a
written request therefor (and the Indemnitee hereby agrees to reimburse the
Trust under the circumstances under which the Indemnitee would be required to
reimburse the Company under Article V hereof); (iv) the Company shall continue
to fund the Trust from time to time in accordance with its funding obligations
hereunder; (v) the Trustee shall promptly pay to the Indemnitee all amounts as
to which indemnification is due under this Agreement; (vi) unless the Indemnitee
agrees otherwise in writing, the Trust for the Indemnitee shall be kept separate
from any other trust established for any other person to whom indemnification
might be owed by the Company; and (vii) all unexpended funds in the Trust shall
revert to the Company upon final, nonappealable determination by a court of
competent jurisdiction that the Indemnitee has been indemnified to the full
extent required under this Agreement.

X. NON-EXCLUSIVITY,

SUBROGATION AND MISCELLANEOUS

A. Non-Exclusivity. The rights of the Indemnitee hereunder shall not be deemed
exclusive of any other rights to which the Indemnitee may at any time be
entitled under any provision of law, the Articles of Incorporation, the Bylaws
of the Company, as the same may be in effect from time to time, any agreement, a
vote of shareholders of the Company or a resolution of directors of the Company
or otherwise. To the extent that, during the term of this Agreement, the rights
of the then-existing directors and officers of the Company are more favorable to
such directors or officers than the rights currently provided to the Indemnitee
under this Agreement, the Indemnitee shall be entitled to the full benefits of
those more favorable rights.

 

- 10 -



--------------------------------------------------------------------------------

No amendment, alteration, rescission or replacement of this Agreement or any
provision hereof that would limit in any way the benefits and protections
afforded to an Indemnitee by this Agreement shall be effective as to an
Indemnitee with regards to any action or inaction undertaken by such Indemnitee
in the Indemnitee’s Corporate Status prior to such amendment, alteration,
rescission or replacement.

B. Subrogation. In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of the Indemnitee, who shall execute all required documents and take
all action necessary to secure such rights, including execution of documents
necessary to enable the Company to bring suit to enforce such rights.

C. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given: (i) if
delivered by hand, by courier or by telegram and receipted for by the party to
whom such notice or other communication was directed at the time indicated on
such receipt; (ii) if by facsimile at the time shown on the confirmation of such
facsimile transmission; or (iii) if by U.S. certified or registered mail, with
postage prepaid, on the third business day after the date on which it is so
mailed:

If to the Indemnitee, as shown with the Indemnitee’s signature below.

If to the Company to:

Global Income Trust, Inc.

450 South Orange Avenue

Orlando, FL 32801

Attention: Andrew A. Hyltin, President

Facsimile No. (407) 540-2500

With a copy to:

CNL Global Income Advisors, LLC

c/o CNL Financial Group, LLC

450 South Orange Avenue

Orlando, FL 32801

Attention: Robert A. Bourne, Vice President

Facsimile No. (407) 540-2699

or to such other address as may have been furnished to the Indemnitee by the
Company or to the Company by the Indemnitee, as the case may be.

D. Governing Law. The parties agree that this Agreement shall be governed by,
construed and enforced in accordance with the internal laws of the State of
Maryland, without application of the conflict of laws principles thereof.

E. Binding Effect. Except as otherwise provided in this Agreement, this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their heirs, executors, administrators, successors, legal representatives
and permitted assigns. The Company shall require any successor or assignee
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of its respective assets or

 

- 11 -



--------------------------------------------------------------------------------

business and by written agreement in form and substance reasonably satisfactory
to the Indemnitee, to expressly assume and agree to be bound by and perform this
Agreement in the same manner and to the same extent as the Company would be
required to perform absent such succession or assignment.

F. Waiver. No termination, cancellation, modification, amendment, deletion,
addition or other change in this Agreement or any provision hereof, or waiver of
any right or remedy herein, shall be effective for any purpose unless
specifically set forth in a writing signed by the party or parties to be bound
thereby. The waiver of any right or remedy with respect to any occurrence on one
occasion shall not be deemed a waiver of such right or remedy with respect to
such occurrence on any other occasion.

G. Entire Agreement. This Agreement constitutes the entire agreement and
understanding among the parties hereto in reference to the subject matter
hereof; provided, however, that the parties acknowledge and agree that the
Amended and Restated Articles of Incorporation of the Company contain provisions
on the subject matter hereof and that this Agreement is not intended to, and
does not, limit the rights or obligations of the parties hereto pursuant to such
instruments.

H. Titles. The titles to the articles and sections of this Agreement are
inserted for convenience only and should not be deemed a part hereof or affect
the construction or interpretation of any provisions hereof.

I. Invalidity of Provisions. Every provision of this Agreement is severable, and
the invalidity or unenforceability of any term or provision shall not affect the
validity or enforceability of the remainder of this Agreement.

J. Pronouns and Plurals. Where applicable, any pronoun used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns, pronouns and verbs shall include the plural and vice
versa.

K. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together constitute
one agreement binding on all the parties hereto.

[Signature Page Follows]

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

GLOBAL INCOME TRUST, INC., a Maryland corporation By:  

 

Name:   Robert A. Bourne Title:   Chief Executive Officer
                                                                     
as INDEMNITEE Name:   Title:   Director/Officer Address:  

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF UNDERTAKING TO REPAY EXPENSES ADVANCED

The Board of Directors of Global Income Trust, Inc.

 

  Re: Undertaking to Repay Expenses Advanced

Ladies and Gentlemen:

The undertaking is being provided pursuant to that certain Indemnification
Agreement dated the      day of             , 200    , by and between Global
Income Trust, Inc. and the undersigned Indemnitee (the “Indemnification
Agreement”), pursuant to which I am entitled to advancement of expenses in
connection with [Description of Proceeding] (the “Proceeding”). Terms used
herein and not otherwise defined shall have the meanings specified in the
Indemnification Agreement.

I am subject to the Proceeding by reason of my Corporate Status or by reason of
alleged actions or omissions by me in such capacity. During the period of time
to which the Proceeding relates I was — [name of office(s) held] of Global
Income Trust, Inc. Pursuant to Article IV of the Indemnification Agreement, the
Company is obligated to reimburse me for Expenses that are actually and
reasonably incurred by or for me in connection with the Proceeding, provided
that I execute and submit to the Company an Undertaking in which I:
(i) undertake to repay any Expenses paid by the Company on my behalf, together
with the applicable legal rate of interest thereon, if it shall be ultimately
determined that I am not entitled to be indemnified thereby against such
Expenses; (ii) affirm my good faith belief that I have met the standard of
conduct necessary for indemnification; and (iii) reasonably evidence the
Expenses incurred by or for me.

[Description of expenses incurred by or for Indemnitee]

The letter shall constitute my undertaking to repay to the Company any Expenses
paid by it on my behalf, together with the applicable legal rate of interest
thereon, in connection with the Proceeding if it is ultimately determined that I
am not entitled to be indemnified with respect to such Expenses as set forth
above. I hereby affirm my good faith belief that I have met the standard of
conduct necessary for indemnification and that I am entitled to such
indemnification.

 

 

Signature

 

Name

 

Date